PER CURIAM.
The cross-defendants Jose and Digna Lorenzo appeal an adverse judgment on the pleadings as to liability only on a cross-claim filed below in an interpleader action. We are compelled to reverse this order because the cross-claimants Leslie and Ma-nopan Hutchinson were not entitled to such a judgment as a matter of law based on the admitted facts contained in the Hutchinson cross-claim and the Lorenzo answer thereto — the only two pleadings which are relevant to this cross-claim. Without doubt, the cross-defendants’ asserted affirmative defenses are not negated on these eon-cededly sparse facts. See Krieger v. Ocean Properties, Ltd., 387 So.2d 1012, 1013-14 (Fla. 4th DCA 1980), and authorities collected.
The cross-claimants, to support the judgment under review, rely on facts contained in other pleadings filed by the cross-defendants herein against the interpleading plaintiff. These facts, however, are outside the only operative pleadings on the cross-claim herein, and, consequently, could not have been relied on by the court below in considering the cross-claimants’ motion for judg-' ment on the pleadings as to the said cross-claim. See Castner v. Ziemer, 113 So.2d 263 (Fla. 2d DCA 1959). Even if those facts had been in the operative pleadings, however, a judgment on the pleadings would still have been inappropriate as the asserted affirmative defenses were not negated thereby. See Krieger v. Ocean Properties, Ltd., supra, and authorities collected.
The partial judgment on the pleadings under review is reversed and the cause is remanded to the trial court for further proceedings.